            Case 1:19-cv-06976-KPF Document 40 Filed 07/28/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 MARK RUBENSTEIN,

                        Plaintiff,

                        v.

 COSMOS HOLDINGS, INC.                                       19 Civ. 6976 (KPF)

                         Nominal Defendant,

                         and

 GRIGORIOS SIOKAS,

                        Defendant.


       STIPULATION AND ORDER RE: AMENDED COMPLAINT

                This Stipulation & Order is entered into by and among Plaintiff Mark Rubenstein

(“Plaintiff”), Nominal Defendant Cosmos Holdings, Inc. and Defendant Grigorios Siokas

(together, “Defendants”), through their respective undersigned counsel:

       1.       Defendants do not object to Plaintiff filing an Amended Complaint for the purpose

of correcting certain of Plaintiff’s calculations of Defendants’ Section 16(b) liability, i.e., the

“suspect math” noted by the Court in the Opinion & Order, dated July 10, 2020 (Dkt #38).

Defendants’ consent to filing shall not be construed as Defendants’ consent to the substance of the

revisions to be included in the Amended Complaint, including, but not limited to, Plaintiff’s

calculations.

       2.       Plaintiff shall file the Amended Complaint upon the Court’s entry of this

Stipulation & Order.



                                                1
                Case 1:19-cv-06976-KPF Document 40 Filed 07/28/20 Page 2 of 2




           3.       The filing of the Amended Complaint shall not otherwise affect the deadlines stated

    in the Court’s Opinion & Order. Defendants shall file an Answer to Plaintiff’s Amended Complaint

    on or before July 31, 2020. The parties shall confer and file a proposed case management plan by

    August 7, 2020.


    Dated: New York NY
           July 28, 2020

_______________________________________               ______________________________________
Andrew Kenneth Rafalaf                                Miriam Tauber
Charles Capetanakis                                   MIRIAM TAUBER LAW PLLC
Garrett Kingman                                       885 Park Ave. 2A
DAVIDOFF HUTCHER & CITRON LLP                         New York, NY 10075
605 Third Ave.                                        (323) 790-4881| miriamtauberlaw@gmail.com
New York, NY 10158
(646) 428-3227 | akr@dhclegal.com                     David Lopez
                                                      LAW OFFICES OF DAVID LOPEZ
Attorney for                                          171 Edge of Woods Rd. | PO Box 323
Defendant Grigorios Siokas, and                       Southampton, NY 11969
Nominal Defendant Cosmos Holdings, Inc.               (631) 287-5520 | davidlopezesq@aol.com

                                                      Attorneys for Plaintiff Mark Rubenstein


 SO ORDERED.

 DATED:          July 28, 2020                     ________________________________________
                 New York, New York                Hon. Katherine Polk Failla
                                                   United States District Judge




                                                     2
